Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 21-25, 27-31, and 33-38 are rejected under 35 U.S.C. 101 because the claimed invention as a whole, considering all claim elements both individually and in combination, is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
As summarized in the 2019 Patent Subject Matter Eligibility Guidance, is determined based on a Two-Part Analysis for Judicial Exceptions.  In Step 1, it must be determined whether the claimed invention is directed to a process, machine, manufacture or composition of matter.  The instant application includes claims concerning a display control method  (i.e., a process) in claims 27-31, 33-37, a display control apparatus or an electronic device (i.e., a machine) in claims 21-25, and a computer readable storage medium (i.e. a manufacture) in claim 38.
In Prong 1 of Step 2A, it must be determined whether the claimed invention recites an Abstract Idea, Law of Nature or a Natural Phenomenon.
In particular exemplary presented claim 1 includes the following underlined claim elements:
Claim 21: An electronic device, comprising: 
	a touch screen;
a processor; and 
a storage device configured to store instructions executed by the processor; 
the processor, when executing instructions is configured to:
display, via the touch screen, a game screen through a graphical user interface, wherein the touch screen comprises a first touch control region and a second touch control region, the game screen comprises a first-person-view game screen or a third-person-view game screen, and the graphical user interface comprises a game scene and a partial virtual character: 
display, via the touch screen, displacement and/or rotation of the virtual character in the game scene in response to a first touch operation received in the first touch control region; 
display, via the touch screen, a change in a presented visual field of the game scene on the graphical user interface in response to a second touch operation received in the second touch control region, wherein the second touch operation comprises an initial operation and an end, and the change in the presented visual field of the game scene on the graphical user interface comprises at least one of: a change in a presentation range of the game scene on the graphical user interface, and a change in a presentation angle of the game scene on the graphical user interface; 
display, via the touch screen a switching between the first-person-view game screen and the third-person-view game screen in response to the initial operation of the second touch operation; and 
display via the touch screen, the presented visual field of the game scene on the graphical user interface to be restored to a state before the second touch operation in response to the end of the second touch operation.

The claim elements underlined above, concern Mental Processes including concepts performable in the human mind including observation, evaluation, and judgement and Certain Methods of Organizing Human Activity including managing personal behavior or relationships that have been identified by the courts as an Abstract Ideas.
As the exemplary claim recites an Abstract Idea, Law of Nature or a Natural Phenomenon it is further considered under Prong 2 of Step 2A to determine if the claim recites additional elements that would integrate the judicial exception into a practical application.  Wherein the practical applications are set forth by MPEP §2106.05(a-c,e) are broadly directed to: the improvement in technology, use of a particular machine and applying or using the judicial exception in a meaningful way beyond generally linking the use thereof to a technology environment.  Limitations that explicitly do not support the integration of the judicial exception in to a practical application are defined by MPEP 2106.05(f-h) and include merely using a computer to implement the abstract idea, insignificant extra solution activity, and  generally linking the use of the judicial exception to a particular technology environment or field of use.
With respect to the above the claimed invention is not integrated into a practical application because it does not meet the criteria of MPEP §2106.05(a-c,e) and although it is performed on a processor, a storage device, a touch screen, and a mobile terminal, it is not directed to a particular machine because the hardware elements are not linked to a specific device/machine and would reasonable include other devices such as generic computers, smart phones, tablet computers, game consoles, slot machines, and the like.  Accordingly, the claims limitations are not indicative of the integration of the identified judicial exception into a practical application, and the consideration of patent eligibility continues to step 2B.

Step 2B requires that if the claim encompasses a judicially recognized exception, it must be determined whether the claimed invention recites additional elements that amount to significantly more than the judicial exception.  The additional element(s) or combination of elements in the claim(s) other than the abstract idea(s) per se including a processor, a storage device,  a touch screen, and a mobile terminal amount(s) to no more than: (i) mere instructions to implement the idea on a computer, and/or (ii) recitation of generic computer structures that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry per the applicant’s description (Applicant’s specification Paragraphs [0085]-[0087]). Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  
Accordingly, as presented the claimed invention when considered as a whole amounts to the mere instructions to implement an abstract idea [i.e. software or equivalent process steps] on a generic computer [i.e. controller or processor] without causing the improvement of the generic computer or another technology field.
The applicant’s specification is further noted as supporting the above rejection wherein neither the abstract idea nor the associated generic computer structure as claimed are disclosed as improving another technological field, improvements to the function of the computer itself, or meaningfully linking the use of an abstract idea to a particular technological environment (Applicant’s specification Paragraphs [0085]-[0087]).  In particular the applicant’s specification only contains computing elements which are conventional and generally widely known in the field of the invention described, and accordingly their exact nature or type is not necessary for an understanding and use of the invention by a person skilled in the art per the requirements of 37 CFR 1.71.  Were these elements of the applicant’s invention to be presented in the future as non-conventional and non-generic involvement of a computing structure, such would stand at odds with the disclosure of the applicant's invention as found in their specification as originally filed.
“[I]f a patent’s recitation of a computer amounts to a mere instruction to ‘implemen[t]’ an abstract idea ‘on . . .a computer,’ . . . that addition cannot impart patent eligibility.” Alice, 134 S. Ct. at 2358 (quoting Mayo, 132S. Ct. at 1301). In this case, the claims recite a generic computer implementation of the covered abstract idea.
  The remaining presented claims 22-25, 27-31, and 33-38 either incorporate through claim dependency or separately present substantially similar abstract concepts as noted with reflection to exemplary claim 21 above and therefore are similarly directed to or otherwise include abstract ideas.
Therefore, the listed claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21-25, 27-31, and 33-38 are rejected under 35 U.S.C. 103 as being unpatentable over Borodovsky et al (US 9,901,824).
Claim 21: Borodovsky teaches an electronic device, comprising: 
	a touch screen(Borodovsky Abstract; Col 5:14-43);
a processor(Borodovsky Figure 1; Col 4:50-5:19); and 
a storage device configured to store instructions executed by the processor(Borodovsky Figure 1; Col 4:50-5:19); 
the processor, when executing instructions is configured to:
display, via the touch screen, a game screen through a graphical user interface, wherein the touch screen comprises a first touch control region and a second touch control region (Borodovsky Figures 6A, 11A-11l: Elements 625, 630), the game screen comprises a first-person-view game screen or a third-person-view game screen(-view point position changes between a zoom/sniper/First person mode and an overview third person mode- Borodovsky  Figures 6A, 8; Col 13:20-49), and the graphical user interface comprises a game scene and a partial virtual character(Borodovsky  Figures 6A, 8): 
display, via the touch screen, displacement and/or rotation of the virtual character in the game scene in response to a first touch operation received in the first touch control region(Borodovsky Figures 6A, 11A-11l: Element 630); 
display, via the touch screen, a change in a presented visual field of the game scene on the graphical user interface in response to a second touch operation received in the second touch control region(Borodovsky Figure 6a; Element 625; Col 10:31-59), wherein the second touch operation comprises an initial operation and an end (-Wherein the center of reticle 620 and center point of aim 622 align whenever the player is not operating the camera control 525 inherently requiring the ability to determine when a player interaction has started and ended- Borodovsky Col 10:47-59), and the change in the presented visual field of the game scene on the graphical user interface comprises at least one of: a change in a presentation range of the game scene on the graphical user interface, and a change in a presentation angle of the game scene on the graphical user interface(- teaching user control of camera angle and zooming/presentation range- Borodovsky Col 9:4-42, 10:31-59, 13:20-13:49; Figure 8;); 
display, via the touch screen a switching between the first-person-view game screen and the third-person-view game screen in response to the initial operation of the second touch operation (Borodovsky Figure 6a; Element 628; Col 9:4-42); and 
display via the touch screen, the presented visual field of the game scene on the graphical user interface to be restored to a state before the second touch operation in response to the end of the second touch operation(-Wherein the center of reticle 620 and center point of aim 622 align whenever the player is not operating the camera control 525- Borodovsky Col 10:47-59),.
The prior art of Borodovsky teaches the temporary modification of camera position / visual field responsive to activation of a second region on the touch control such that the view point changes with the initiation of a user input and then returns to the initial position with the termination of user input  (Borodovsky Figure 6a; Element 625; Col 10:31-59) and the ability to modify the view point between a first person and a third person perspective through use of a zoom functionality also selectable on the touch screen(Borodovsky Figure 6a; Element 628; Col 9:4-42 10:47-59).  While the prior art of Borodovsky does not explicitly link the temporary change of view field and view perspective to one another, it would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the instant application to have utilized the temporary shift in view point during a player input operation of Borodovsky with the change between first person and third person viewpoints of Borodovsky because such would have provided the predictable and expected result of reducing the number of player inputs to transition between the presentation of a first person and third person view perspectives and further ensure that like the view field interface the view perspective is restored to a default presentation when not being actively controlled by the player.

Claim 22: Borodovsky teaches the electronic device according to claim 21, wherein the first touch control region is a virtual joystick control region(Borodovsky Col 18:17-27).  

Claim 23: Borodovsky teaches the electronic device according to claim 21, wherein the second touch operation is a sliding touch operation(-swiping dragging-Borodovsky Col 9:43-10:3, 15:64-16:17).  

Claim 24: Borodovsky teaches the electronic device according to claim 23, wherein said processor is further configured to: 
display, via the touch screen, the change in the presented visual field of the game scene on the graphical user interface according to a sliding trajectory of the sliding touch operation(Borodovsky Figure 6a; Element 625; Col 10:31-59).  

Claim 25: Borodovsky teaches the electronic device according to claim 23, wherein said processor is further configured to: 
display, via the touch screen, a change a position of a virtual camera in the game scene to a preset position (-view point position changes between a zoom/sniper/First person mode and a overview third person mode- Borodovsky  Figures 6A, 8 Col 13:20-49); and 
display, via the touch screen, a change a direction of the virtual camera according to a sliding trajectory of the sliding touch operation (Borodovsky Figure 6a; Element 625; Col 10:31-59).  

Claim 27: Borodovsky teaches a display control comprising: 
display, via the touch screen, a game screen through a graphical user interface, wherein the touch screen comprises a first touch control region and a second touch control region (Borodovsky Abstract; Col 5:14-43, Figures 6A, 11A-11l: Elements 625, 630), the game screen comprises a first-person-view game screen or a third-person-view game screen(-view point position changes between a zoom/sniper/First person mode and an overview third person mode- Borodovsky  Figures 6A, 8; Col 13:20-49), and the graphical user interface comprises a game scene and a partial virtual character(Borodovsky  Figures 6A, 8): 
		displaying, by the touch screen, displacement  and/or rotation of the virtual character in the game scene in response to a first touch operation received in the first touch control region (Borodovsky Figures 6A, 11A-11l: Element 630); 
displaying by the touch screen, a change in a presented visual field of the game scene on the graphical user interface in response to a second touch operation received in the second touch control region (Borodovsky Figures 6A, 11A-11l: Element 625; Col 10:31-59), wherein the second touch operation comprises an initial operation and an end and the change in the presented visual field of the game scene on the graphical user interface comprises at least one of: a change in a presentation range of the game scene on the graphical user interface, and a change in a presentation angle of the game scene on the graphical user interface (- teaching user control of camera angle and zooming/presentation range- Borodovsky Col 9:4-42, 10:31-59, 13:20-13:49; Figure 8;); 
displaying by the touch screen a switch between the first-person-view game screen and the third-person-view game screen in response to the initial operation of the second touch operation (Borodovsky Figure 6a; Element 628; Col 9:4-42); and 
displaying by the touch screen, the presented visual field of the game scene on the graphical user interface to be restored to a state before the second touch operation in response to the end of the second touch operation(-Wherein the center of reticle 620 and center point of aim 622 align whenever the player is not operating the camera control 525- Borodovsky Col 10:47-59).
The prior art of Borodovsky teaches the temporary modification of camera position / visual field responsive to activation of a second region on the touch control such that the view point changes with the initiation of a user input and then returns to the initial position with the termination of user input  (Borodovsky Figure 6a; Element 625; Col 10:31-59) and the ability to modify the view point between a first person and a third person perspective through use of a zoom functionality also selectable on the touch screen(Borodovsky Figure 6a; Element 628; Col 9:4-42 10:47-59).  While the prior art of Borodovsky does not explicitly link the temporary change of view field and view perspective to one another, it would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the instant application to have utilized the temporary shift in view point during a player input operation of Borodovsky with the change between first person and third person viewpoints of Borodovsky because such would have provided the predictable and expected result of reducing the number of player inputs to transition between the presentation of a first person and third person view perspectives and further ensure that like the view field interface the view perspective is restored to a default presentation when not being actively controlled by the player.

Claim 28: Borodovsky teaches the display control method according to claim 27, wherein the first touch control region is a virtual joystick control region(Borodovsky Col 18:17-27)..  

Claim 29: Borodovsky teaches the display control method according to claim 27, wherein the second touch operation is a sliding touch operation(-swiping dragging-Borodovsky Col 9:43-10:3, 15:64-16:17).  

Claim 30: Borodovsky teaches the display control method according to claim 29, further comprising: 
Displaying, by the touch screen, the change in the presented visual field of the game scene on the graphical user interface according to a sliding trajectory of the sliding touch operation(Borodovsky Figure 6a; Element 625; Col 10:31-59). 
 
Claim 31: Borodovsky teaches the display control method according to claim 29, further comprising: 
displaying by the touch screen, a change in a position of a virtual camera in the game scene to a preset position(-view point position changes between a zoom/sniper/First person mode and a overview third person mode- Borodovsky  Figures 6A, 8 Col 13:20-49); and
displaying by the touch screen, a change in a direction of the virtual camera according to a sliding trajectory of the sliding touch operation(Borodovsky Figure 6a; Element 625; Col 10:31-59).  

Claim 33: Borodovsky teaches the display control method according to claim 27, wherein the second touch operation is a touch click operation-understood as equivalent to press drag-Borodovsky Col 9:43-10:3, 15:64-16:17).  

Claim 34: Borodovsky teaches the display control method according to claim 33, fruther comprising: 
displaying by the touch screen, a change in the presented visual field of the game scene on the graphical user interface according to a click position of the touch click operation and a position of a preset point in the second touch control region(Borodovsky Col 9:43-10:3, 15:64-16:17).  

Claim 35: Borodovsky teaches the display control method according to claim 33, further comprising: 
displaying by the touch screen, a change in the presented visual field of the game scene on the graphical user interface according to a click position of the touch click operation and a position of a preset line in the second touch control region (-wherein the preset lines are understood as visual interface elements including center reticle and element 630- Borodovsky Col 9:43-10:3, 15:64-16:17; Figure 11B; Element 630).  

Claim 36: Borodovsky teaches the display control method according to claim 27, further comprising: 
in response to detecting a preset touch operation on the graphical user interface, displaying by the touch screen, a visual indication of the second touch control region on the graphical user interface(-Flipping from zoom mode to non-zoom mode provide the additional interface element 625- Borodovsky  Figures 6A, 8 Col 13:20-49).  

Claim 37: Borodovsky teaches the display control method according to claim 33, wherein the preset touch operation includes any one of the following: a heavy press, a long press, and a double-click (-wherein in a long press is understood as equivalent to press drag-Borodovsky Col 9:43-10:3, 15:64-16:17)  

Claim 38: Borodovsky teaches a computer readable storage medium stored with a computer program, wherein the display control method according to claim 27 is implemented when the computer program is executed by a processor(Borodovsky Figures 1 & 6a; Col 3:61-4:10, 5:44-67).


Response to Arguments
Applicant's arguments filed July 11th, 2022 have been fully considered but they are not persuasive. 
Commencing on pages 8 through 11 of the above dated remarks, the Applicant traverses the rejection of claims under the applied prior art of Borodovsky as applied under 35 U.S.C. §103 for various reasons including:
(1) The proposal that the prior art teachings of Borodovsky does not suggest the claimed features of switching between a first-person view mode and a third-person view mode based on differing stages of the same touch operation.  Further, the applicant presents that there is no motivation to utilize the multi-stage control of Borodovsky disclosed as suitable for changing viewing perspective of Borodovsky to change the user changeable view point also disclosed by Borodovsky.  Additionally, the applicant proposes that the proposed modification would not produce both changes in the field of view as well as view perspective responsive to the different stages of the same touch operation.  Finally, the applicant presents that they do not believe that the change in view perspective is responsive to an initial operation of the first action on the first touch control.
Responsive to the preceding the following is noted:
(1)(a) Upon review of the prior art of Borodovsky, it is noted that amended claim features describe an alternative technique or step of transitioning between the first and third view point game screens of Borodovsky utilizing a multiple stage inputs for altering the view perspective taught in additional portions of Borodovsky.  Insomuch as the center of reticle 620 and center point of aim 622 align whenever the player is not operating the camera control 525 in Borodovsky (Borodovsky Col 10:47-59), it realizes at least a first stage of player initiation and a second stage of release for updating the presentation of perspective and view point, meeting the stages as now particularly claimed and described. The disclosure of Borodovsky concerning the use of the conventional button for transitioning between the first and third view point game screen does not reasonably support a teaching away as proposed because it does not criticize, discredit, or otherwise discourage the claimed solution.  
The applied motivation to incorporate the visual control technique of the prior art to additional player controllable visual presentations of the same prior art reference represents, the KSR rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results as described by MPEP §2141(III)(D).  The combination further recognizes the benefit/motivation of further ensuring that like the view field interface the view perspective is restored to a default presentation when not being actively controlled by the player.
Further as reflected by figure 6 and 8 of Borodovsky each different perspective reflects a particular field of view presented in concert therewith to better assist the players with drive operations in the third-person perspective and targeting enemies’ tanks in a “sniper mode” when transitioned into a first-person perspective.
The applicant’s presented argument that the change in view perspective would is responsive to an initial operation of the first action on the first touch control is not immediately clear since the first touch control as described by claim 21 does not alter view perspective.  Insomuch as the operation of the second touch control as modified would alter view point and view perspective for at least the reasons described in the preceding paragraphs it would meet the modification of perspective as claimed.
As the newly presented feature is rendered obvious by the prior art of record, the applicant’s proposed separation between the prior art and claimed invention based thereon is respectfully non-persuasive.
As the presented arguments addressed herein above have been found non-persuasive the incorporation of the same into additional claimed through claim dependency are similarly found non-persuasive in overcoming the rejections of record.


Continuing on pages 12 through 14 of the above dated remarks, the Applicant presents that the claims define patent eligible subject matter under 35 U.S.C. §101 for various reasons including:
 (2) That the claimed interface arrangement represents a practical application under Step 2A prong 2 because it is integrated into a practical application through the inclusion of an improved user interface as described by MPEP 2106.05(a) that displays both differences to view perspective and field of view according to different stages of operation. The applicant further presents that this argued improvement would further support eligibility of the claimed invention as significantly more when considered under step 2b of the Alice/Mayo test.

Responsive to the preceding the following is respectfully noted:
 
(2)(a) As noted in the rejection presented herein above, practical applications are set forth by MPEP §2106.05(a-c,e) are broadly directed to: the improvement in technology, use of a particular machine and applying or using the judicial exception in a meaningful way beyond generally linking the use thereof to a technology environment.  Limitations that explicitly do not support the integration of the judicial exception in to a practical application are defined by MPEP 2106.05(f-h) and include merely using a computer to implement the abstract idea, insignificant extra solution activity, and generally linking the use of the judicial exception to a particular technology environment or field of use.  
If it is the applicant’s position that the claimed invention provides a particular solution to a technological problem and/or improves the underlying technology the court decisions in Data Engine Tech. LLC v. Google LLC 906 F.3d 999; 128 USPQ2d 1381 (Fed Cir. 2018), Core Wireless Licensing v. LG Elecs. Inc. 880 F.3d 1356, 125 U.S.P.Q.2d 1436 (Fed Cir. 2018) may be particularly useful in guiding and supporting these arguments.  The Applicant’s remarks, while acknowledging that the claimed interface arrangements have conventional equivalents that similarly provide for switching the view perspective between first and third person, does not particularly identify a technological problem and thus makes it difficult to determine how the claimed invention is intended to provide the solution to the same.  Switching the player view point is not a specific technological problem tied to the underlying computer technology but instead involves merely presenting alternative information to a player, dependent on system input that is admittedly conventionally accomplished through use of a button.   The applicant’s arguments concerning the inclusion of significantly more when considered under step 2b are similarly non-persuasive for the reasons set forth above and for the reasons noted in the rejection presented herein above.
As the presented arguments addressed herein above have been found non-persuasive the incorporation of the same into additional claimed through claim dependency are similarly found non-persuasive in overcoming the rejections of record.
In view of the preceding, the rejection of claims is respectfully maintained as presented herein above. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E MOSSER whose telephone number is (571)272-4451.  The examiner can normally be reached on M-F 6:45-3:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.E.M/Examiner, Art Unit 3715                                                                                                                                                                                                        
/DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715